                                            Case 3:20-cv-06818-CRB Document 22 Filed 12/11/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5                            IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    KEVIN HAGAN, et al.,                            Case No. 20-cv-06818-CRB
                                   9                  Plaintiffs,
                                                                                        ORDER GRANTING IN PART AND
                                  10            v.                                      DENYING IN PART MOTION TO
                                                                                        COMPEL ARBITRATION
                                  11    PARK MILLER LLC, et al.,
                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13           Kevin and Laura Hagan have moved to compel Park Miller LLC, John Miller, and
                                  14   Stuart Park to arbitrate the Hagans’ claims against them. The Court grants the Hagans’
                                  15   motion as to Park Miller and denies their motion as to Mr. Miller and Mr. Park. The Court
                                  16   also holds that the Hagans will be entitled to reasonable fees and costs related to the
                                  17   arbitration under California Code of Civil Procedure section 1281.97.
                                  18   I.      BACKGROUND
                                  19           Park Miller is a registered investment adviser firm based in Walnut Creek,
                                  20   California. Complaint (dkt. 1) ¶ 3. On April 7, 2018, the Hagans and Park Miller entered
                                  21   into a contract containing an “Investment Advisory Agreement,” which contains an
                                  22   arbitration clause:
                                  23                 Subject to the conditions and exceptions noted below, and to the extent not
                                  24                 inconsistent with applicable law, in the event of any dispute pertaining to
                                                     ADVISER’s services under this Agreement that cannot be resolved by
                                  25                 mediation, both ADVISER and CLIENT agree to submit the dispute to
                                                     arbitration in accordance with the auspices and rules of [the American
                                  26
                                                     Arbitration Association], provided that the AAA accepts jurisdiction.
                                  27                 ADVISER and CLIENT understand that such arbitration shall be final and
                                                     binding, and that by agreeing to arbitration, both ADVISER and CLIENT are
                                  28                 waiving their respective rights to seek remedies in court, including the right
                                             Case 3:20-cv-06818-CRB Document 22 Filed 12/11/20 Page 2 of 8




                                                       to a jury trial. CLIENT acknowledges that CLIENT has had a reasonable
                                   1
                                                       opportunity to review and consider this arbitration provision prior to the
                                   2                   execution of this Agreement. CLIENT acknowledges and agrees that in the
                                                       specific event of non-payment of any portion of Adviser Compensation
                                   3                   pursuant to paragraph 2 of this Agreement, ADVISER, in addition to the
                                   4                   aforementioned arbitration remedy, shall be free to pursue all other legal
                                                       remedies available to it under law, and shall be entitled to reimbursement of
                                   5                   reasonable attorneys’ fees and other costs of collection.
                                   6
                                       Agreement (dkt. 1-4) ¶ 14. The Agreement also contains a forum selection clause.
                                   7
                                                       To the extent not inconsistent with applicable law, this Agreement shall be
                                   8
                                                       governed by and construed in accordance with the laws of the State of
                                   9                   California. In addition, to the extent not inconsistent with applicable law, the
                                                       venue (i.e. location) for the resolution of any dispute or controversy between
                                  10                   ADVISER and CLIENT shall be the County of Contra Costa, State of
                                  11                   California.
                                       Agreement ¶ 21.
                                  12
Northern District of California
 United States District Court




                                                Park Miller managed approximately $10 million in assets on behalf of the Hagans
                                  13
                                       and advised the Hagans to loan $4 million to Durham Capital, a New York company that
                                  14
                                       later collapsed such that the Hagans lost their entire investment. See Complaint ¶ 19, 21,
                                  15
                                       25.
                                  16
                                                The Hagans allege that Defendants are liable to them under federal securities law
                                  17
                                       and for breach of contract. Id. ¶¶ 7, 26. On December 10, 2019, the Hagans filed a claim
                                  18
                                       against Defendants before the AAA, but (1) Mr. Miller and Mr. Park objected to the
                                  19
                                       arbitration of claims against them as individuals, and (2) Park Miler objected to arbitrating
                                  20
                                       under the AAA consumer rules rather than the AAA commercial rules. Id. ¶ 10–11. The
                                  21
                                       Hagans voluntarily dismissed Mr. Miller and Mr. Park from the arbitration. Opp. at 3;
                                  22
                                       Bowles Dec. (dkt. 11–1) ¶¶ 3–4. On January 24, 2020, the AAA determined that the case
                                  23
                                       would proceed under AAA consumer rules despite Park Miller’s objection. Complaint
                                  24
                                       ¶ 12; AAA Letter (dkt. 1-8). But on February 10, 2020, the AAA “notified the parties that
                                  25
                                       it would decline to administer the case” because Park Miller did not pay the AAA’s
                                  26
                                       required fee. Complaint ¶ 13.
                                  27
                                                On April 13, 2020, the Hagans filed an action in the U.S. District Court for the
                                  28
                                                                                       2
                                             Case 3:20-cv-06818-CRB Document 22 Filed 12/11/20 Page 3 of 8




                                   1   District of Hawaii concerning the same subject matter as the complaint before the AAA.
                                   2   Id. ¶ 14. Two weeks later, on April 27, 2020, the Hagans voluntarily dismissed Park
                                   3   Miller from the lawsuit. See Request Jud. Notice Ex. B (dkt. 18-4) at 1–2. Mr. Miller and
                                   4   Mr. Park moved to dismiss and objected to venue because the forum selection clause in the
                                   5   Investment Advisory Agreement required the Hagans to litigate their claims in California.
                                   6   Id. ¶ 15.1 The Hagans did not oppose Mr. Miller and Mr. Park’s motion. Instead, on
                                   7   August 27, 2020, the Hagans voluntarily dismissed their claims against Mr. Miller and Mr.
                                   8   Park. Complaint ¶ 16; Opp. at 4.
                                   9            On September 30, 2020, the Hagans filed a Complaint requesting that the Court
                                  10   compel Park Miller, Mr. Miller, and Mr. Park to submit to arbitration before the consumer
                                  11   division of the AAA. Complaint ¶ 17. And on October 14, 2020, the Hagans moved to
                                  12   compel arbitration. See Mot. to Compel (dkt. 11).2
Northern District of California
 United States District Court




                                  13   II.      LEGAL STANDARD
                                  14            Under § 2 of the Federal Arbitration Act, a “written provision in any . . . contract
                                  15   evidencing a transaction involving commerce to settle by arbitration a controversy
                                  16   thereafter arising out of such contract . . . shall be valid, irrevocable, and enforceable, save
                                  17   upon such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C.
                                  18   § 2. Such “agreements to arbitrate are enforced according to their terms.” Volt Info. Scis.,
                                  19   Inc. v. Bd. Of Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989).
                                  20   III.     DISCUSSION
                                  21            The Hagans argue that Defendants must submit to arbitration and that the Hagans
                                  22   are entitled to fees associated with any arbitration proceeding under California Code of
                                  23   Civil Procedure section 1281.97. See Memo re Mot. to Compel at 5–12. Defendants
                                  24   argue that the Hagans waived their right to compel arbitration because they voluntarily
                                  25

                                  26   1
                                         The clause says that any dispute must be resolved in the County of Contra Costa. Agreement
                                  27   ¶ 21. Neither party invokes the clause with respect to the present motion.
                                       2
                                         The Hagans’ motion incorporates a memorandum in support of their motion to compel
                                  28   arbitration, which was filed with their Complaint on September 30, 2020. See Memo re Mot. to
                                       Compel (dkt. 1-2).
                                                                                        3
                                          Case 3:20-cv-06818-CRB Document 22 Filed 12/11/20 Page 4 of 8




                                   1   dismissed Mr. Miller and Mr. Park from the arbitration and filed a federal lawsuit against
                                   2   all Defendants. See Opp. at 5–7. Defendants also argue that if the Court grants the
                                   3   Hagans’ motion to compel arbitration, it must require the AAA to follow its commercial
                                   4   rules. See id. at 13–16. Finally, Defendants argue that the Hagans are not entitled to fees
                                   5   under California law. See id. at 16–17.
                                   6          The Court holds that the Hagans waived their right to compel arbitration as to Mr.
                                   7   Miller and Mr. Park, but not as to Park Miller. The Court also declines to require the AAA
                                   8   to follow its commercial rules and holds that Park Miller shall pay reasonable attorneys’
                                   9   fees and costs related to the arbitration under section 1281.97.
                                  10          A.     Waiver of the Right to Arbitrate
                                  11          A party “arguing waiver of arbitration bears a heavy burden of proof.” Richards v.
                                  12   Ernst & Young, LLP, 744 F.3d 1072, 1074 (9th Cir. 2013) (citation omitted). Because
Northern District of California
 United States District Court




                                  13   arbitration agreements are enforceable “save upon such grounds as exist at law or in equity
                                  14   for the revocation of any contract,” 9 U.S.C. § 2, a party may waive the right to arbitrate
                                  15   only on such grounds as exist for waiving any other contractual right. The Ninth Circuit’s
                                  16   arbitration waiver rule appears to derive from the contract principle of “waiver by
                                  17   estoppel,” which occurs when a party “was misled to its prejudice by the conduct of the
                                  18   other party into the honest and reasonable belief that the latter was not insisting on, and
                                  19   was therefore giving up, some right.” 13 Williston on Contracts § 39:29 (4th ed.).
                                  20          Consistent with that principle, the Ninth Circuit has held that a party waives its right
                                  21   to arbitrate if the party claiming waiver shows “(1) knowledge of an existing right to
                                  22   compel arbitration; (2) acts inconsistent with that existing right; and (3) prejudice to the
                                  23   party opposing arbitration resulting from such inconsistent acts.” Richards, 744 F.3d at
                                  24   1074 (quoting Fisher v. A.G. Becker Paribas Inc., 791 F.2d 691, 694 (9th Cir. 1986)).
                                  25   “There is no concrete test to determine whether a party has engaged in acts that are
                                  26   inconsistent with its right to arbitrate,” but the inconsistent acts element is satisfied “when
                                  27   a party chooses to delay his right to compel arbitration by actively litigating his case to
                                  28   take advantage of being in federal court.” Martin v. Yasuda, 829 F.3d 1118, 1125 (9th Cir.
                                                                                      4
                                           Case 3:20-cv-06818-CRB Document 22 Filed 12/11/20 Page 5 of 8




                                   1   2016). And “[a]ltough litigation conduct inconsistent with a right to arbitrate most
                                   2   frequently causes prejudice to the opposing party, the link is not automatic.” Id. The
                                   3   prejudice element may be satisfied by showing more than “self-inflicted” litigation costs,
                                   4   that is, by showing costs that the party “would not otherwise have incurred” but for the
                                   5   opposing party’s delay in “seeking arbitration.” Id. at 1126.
                                   6          Here, the Hagans waived their right to compel arbitration as to the individual
                                   7   defendants Mr. Miller and Mr. Park. The Hagans do not dispute the first element, that they
                                   8   had knowledge of an existing right to compel arbitration. See Reply at 7–9. And the
                                   9   Hagans plainly acted inconsistently with any such right by voluntarily dismissing Mr.
                                  10   Miller and Mr. Park from arbitration after Mr. Miller and Mr. Park argued that they were
                                  11   not subject to arbitration. See Bowles Dec. (dkt. 11–1) ¶¶ 3–4. Mr. Miller and Mr. Park
                                  12   were then prejudiced when the Hagans sued them in Hawaii and did not quickly dismiss
Northern District of California
 United States District Court




                                  13   them. Mr. Miller and Mr. Park remained parties to the Hawaii action for four months, and
                                  14   they incurred legal costs related to their motion to dismiss. Further, because Mr. Miller
                                  15   and Mr. Park were dismissed from the arbitration before Park Miller’s refusal to pay AAA
                                  16   fees, costs they incurred litigating in Hawaii were not arguably “self-inflicted” or
                                  17   otherwise attributable to any decision that Mr. Miller or Mr. Park made. Yasuda, 829 F.3d
                                  18   at 1126.3
                                  19          By Contrast, the Hagans did not waive their right to arbitrate claims against Park
                                  20   Miller. The Hagans initially sought to arbitrate their claims against Park Miller and did not
                                  21   voluntarily dismiss those claims. The Hagans sued Park Miller in the District of Hawaii
                                  22   only after Park Miller refused to pay the AAA fees, and voluntarily dismissed that suit just
                                  23   two weeks later. The Court assumes that the Hagans acted inconsistently with their right
                                  24   to compel arbitration by filing suit in Hawaii when they could have simply moved a court
                                  25   to compel Park Miller to arbitrate. But Park Miller did not suffer “prejudice” as a result.
                                  26
                                  27   3
                                        Because the Hagans waived their right to compel Mr. Miller and Mr. Park to arbitrate, the Court
                                       need not determine whether any such right existed. See Memo re Mot. to Compel at 6–11; Opp. at
                                  28
                                       8–12.
                                                                                       5
                                           Case 3:20-cv-06818-CRB Document 22 Filed 12/11/20 Page 6 of 8




                                   1   Richards, 744 F.3d at 1074. Unlike Mr. Miller and Mr. Park, Park Miller did not file a
                                   2   motion to dismiss before being voluntarily dismissed from the Hawaii action, and that
                                   3   dismissal occurred after just two weeks. Thus, even leaving aside that Park Miller would
                                   4   have avoided any further litigation in federal court by paying the AAA’s required fees,
                                   5   Park Miller did not incur substantial costs as a result of the Hagans’ suit. Although Park
                                   6   Miller argues vaguely that it was “forced to seek Hawaii counsel” and was “preparing to
                                   7   defend [itself] against a lawsuit in a foreign jurisdiction,” Opp. at 7, Park Miller provides
                                   8   no details suggesting that it suffered meaningful prejudice, financial or otherwise,
                                   9   connected to the Hawaii action.4 Because Park Miller suffered no prejudice, the Hagans
                                  10   did not waive their right to arbitrate claims against Park Miller.
                                  11          B.     AAA Rules
                                  12          Park Miller’s argument that the Court must order the AAA to follow its commercial
Northern District of California
 United States District Court




                                  13   rules is meritless. The parties’ Agreement is silent as to whether AAA commercial or
                                  14   consumer rules apply in arbitration. But the Agreement unequivocally states that AAA
                                  15   rules apply. Agreement ¶ 21. Those rules give the AAA the “initial authority” to decide
                                  16   whether its consumer rules apply. AAA Consumer Rule 1(e). If a party “disagrees with
                                  17   the AAA’s decision,” the party can submit an “objection,” as Park Miller did. Id. But “the
                                  18   arbitrator shall have the authority to make the final decision on which AAA rules will
                                  19   apply.” Id.
                                  20          Thus, it is for the AAA, not the Court, to decide whether the AAA consumer or
                                  21   commercial rules apply. And the AAA has decided to apply its consumer rules. Even if
                                  22   Park Miller is right that the AAA erred in this decision, Park Miller breached its arbitration
                                  23   agreement by refusing to abide by the AAA’s decision. Neither the parties’ agreement nor
                                  24   any other authority cited by Park Miller empowers the Court to second-guess the AAA’s
                                  25

                                  26   4
                                        Park Miller also argues that the Hagans have no right to arbitrate claims against Park Miller
                                  27   because the Agreement requires arbitration only if “the AAA accepts jurisdiction,” and here the
                                       AAA declined to adjudicate the Hagans’ claims. Opp. at 7–8. This argument fails. The AAA’s
                                  28   decision not to adjudicate claims based on Park Miller’s failure to pay the required fees had
                                       nothing to do with the AAA’s “jurisdiction.”
                                                                                       6
                                           Case 3:20-cv-06818-CRB Document 22 Filed 12/11/20 Page 7 of 8




                                   1   decision or otherwise short-circuit the arbitration process. Park Miller must submit to
                                   2   arbitration and abide by the AAA’s determinations regarding which AAA rules to apply.
                                   3          C.      Arbitration Fees under Section 1281.97
                                   4          As of January 1, 2020, under California Code of Civil Procedure section 1281.97, in
                                   5   any “consumer arbitration” that requires the drafting party to pay fees and costs before the
                                   6   arbitration may proceed, if those fees or costs “are not paid within 30 days after the due
                                   7   date . . . [the] consumer may do either of the following: (1) Withdraw the claim from
                                   8   arbitration and proceed in a court of appropriate jurisdiction [or] (2) Compel arbitration in
                                   9   which the drafting party shall pay reasonable attorneys’ fees and costs related to the
                                  10   arbitration.” Cal. Civ. Proc. Code § 1281.97.
                                  11          Here, Park Miller drafted the arbitration agreement and did not pay the required fees
                                  12   once the AAA determined that it would apply its consumer rules. Therefore, the Hagans
Northern District of California
 United States District Court




                                  13   may compel arbitration in which Park Miller “shall pay reasonable attorneys’ fees and
                                  14   costs related to the arbitration.” Id.5
                                  15          The Court rejects Park Miller’s argument that the Hagans nonetheless waived any
                                  16   fees under section 1281.97 because they filed a claim in the District of Hawaii before
                                  17   moving to compel arbitration. See Opp. at 17. Although the statute required the Hagans to
                                  18   either proceed in court or in arbitration, the statute says nothing about waiving fees and
                                  19   costs, let alone whether a waiver occurs when a consumer proceeds in court, dismisses the
                                  20   claims voluntarily before any responsive filings, and then compels arbitration. Needless to
                                  21   say, the Hagans could not move for fees associated with both the District of Hawaii
                                  22   proceeding and the arbitration. But the Hagans have neither done so nor otherwise
                                  23   prejudiced Park Miller. Therefore, the Court declines to hold that the Hagans waived their
                                  24   right to fees under section 1281.97.
                                  25

                                  26
                                       5
                                         Park Miller argues that, despite the AAA’s determination that it would apply consumer rules, this
                                       was not a consumer arbitration. Park Miller relies on other California statutes that define the
                                  27   terms “consumer” and “consumer contract,” but even if those definitions apply here, they do not
                                       exclude the Hagans’ arbitration. See Cal. Civ. Proc. Code §§ 1280(c), 1799.201(b). Park Miller
                                  28   also relies on the AAA’s definition of a “consumer agreement,” ignoring the AAA’s decision to
                                       apply its consumer rules here.
                                                                                        7
Case 3:20-cv-06818-CRB Document 22 Filed 12/11/20 Page 8 of 8
